Case: 09-50576     Document: 00511014771          Page: 1    Date Filed: 01/28/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 28, 2010

                                     No. 09-50576                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



CONNY B HATCH, III,


                                                   Plaintiff - Appellant
v.

FIRST TRANSIT, INC.; SCOTT LANSING; ANDREW CHAVIRA; M.D.
CHARLES HINNMAN; MARY DIGGS; JIM WRIGHT,


                                                   Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:08-CV-475


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        This is an appeal from a series of orders by the district court granting
summary judgment to all Defendants/Appellees.




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50576        Document: 00511014771       Page: 2    Date Filed: 01/28/2010

                                       No. 09-50576

       Plaintiff/Appellant was terminated from his employment as a bus driver
for failing to consult with a psychiatric doctor after a year of medical leave. 1
Appellant, proceeding pro se, brought a host of ever-shifting claims against his
former employer and the doctor. By the time Appellant's case had reached the
summary judgment stage, Appellant's pleadings contained claims that Appellees
had violated the Americans with Disabilities Act ("ADA"), the Occupational
Safety and Health Act, the Texas Labor Code, and various provisions of the
Texas Civil Practice and Remedies Code. Appellant also claimed that Appellees
had slandered him and invaded his privacy.
       In its orders dismissing Appellant's claims, the district court held that all
of Appellant's claims were either legally barred because they did not contain
private rights of action, or the claims lacked any evidence to support them.
Appellant now argues that the district court erred because Appellees allegedly
breached a collective bargaining agreement with the union to which Appellant
belonged.2 Appellant also argues that the evidence is sufficient for a claim of
hostile work environment under the ADA.                Finally, Appellant argues that
Appellees "possessed an evil intent and gross disregard for [Appellant's] civil
rights."
       Because we find no error in the district court's orders, and because we find
no proof of Appellant's claims on the record, we AFFIRM.




       1
        Defendant/Appellee First Transit Inc. first referred Appellant to the company doctor
after Appellant brought allegations against his co-workers that they were involved in a vast
conspiracy run by the Roman Catholic Church to monitor and perhaps murder Appellant.
       2
           Appellant also now argues the union breached this agreement.

                                              2